TueñÉR, J.
pronounced the decision ‘of the Court. — The defendant’s rights are all guarante'ed to him by the laws of the land* ánd if there has been an infraction of those rights,the verdict must be set aside and a new trial granted; that is, if there was error in the decisions of the county court, or in their charge to the jury. Let us examine the plaintiffs’ claim and the defence as presented. If the society was legally formed, it could undoubtedly bind, and be bound, by all its legal contracts. It is admitted that it was for-hied under the first section, of the a’ct of 1797, and that the other Sections were repealed. The inquiry is, whether th'e association is agreeable to that, section which enacts, “ That wh‘en any num- “ ber or description of persons shall Voluntarily associate, and “ agree to hire a minister, to fix oh a place or places, or to erect ** a house or houses, for social arid public worship ; all contracts “ made by such persons with such minister, Or with each other, foi “ the purposes aforésaid, shall be binding and valid to all intents Cc and purposes.” As the act authorises the association of any number or description of persons, an’d ‘dries not confine th’enl within any limits, of course they had a right to extend it beyond the boundaries of their own town. Consequently, it can be no defence that the intestate was not an inhabitant of Woodstock. As it appears that the society was formed to carry into effect the object contemplated by the act, to wit, the support of the ministry, and as this contract 'was entered into for that purpose, it must, at its cféatión, haVe be'en binding.
We are next to inquire whether the defendant has been absolved from from hi's contract.
By the articles of the 'compact,a member, ceasing to pay, ceased toy longer to be a member of the society. Contracts are to be so construed as to carry into effect the minds of the parties at the time they are made; This contract in its nature, character and form, must havé been designed to be binding,’permanent, and lasting ; otherwise, it could riot have promoted the object for Which it was intended. It cannot be presumed that ‘the parties thought of ever discharging themselves, by refusing tb fulfill their engage^ ments. A member, ceasing to become a member by ceasing to pay, would Only deprive himself of the right of directing the application of the funds of the society : if a member of the church, ■he*would have all the rights to which he was before entitled; if *230not he would have the same privileges'of public worship that any ■ * ° 1 1 J member at the society could have.
We will next'inquire whether the evidence offered'by the defendant to show that he was discharged was legally excluded. If ^ie ^een discharged, it must have been by a vote of the society, and that appearing of record ; and the admission of such parol testimony could not be upon legal principles, unless it were first shown, that the record was lost or destroyed. Our rights would be very insecure if jurors were permitted to presume facts that the law requires should be shown by record; especially of a recent date. We have now arrived at the principal ground of defence, and the question is, whether it is constitutional to compel the defendant to fulfil his contract, when, as he says, it became contrary to the dictates of his conscience to support said ministry, in March 1810, and so continued till his death in 1825.
We freely admit that the constitution secures to every man the right to worship Almighty God according to the dictates of his conscience and understanding, as in his opinion shall he regulated by the word of God ; and that no man can be compelled to attend any religious worship, or maintain any minister, contrary to the dictates of his conscience i and we further admit that all contracts must be made in view oí our duty to our Creator, considering that his claims are paramount to that of any civil society.
We are now to ascertain, Whether those rights are violated by enforcing the contract. It is admitted that it was voluntarily and conscientiously entered into, and the intestate then considered it his Christian duty to support that ministry. It was founded on a moral and legal consideration, and to affect a very interesting and important object, and must, when formed, have been binding ; and would have undoubtedly remained so, had not the intestate changed his religious sentiments. And so far it must have been consistent with his allegiance to his Creator. It is a fundamental principle, both in law and religion, that all contracts that arele-gal when made, (all things remaining as they were,) continue binding on the contracting parties. It is not contended but that all things did remain as they were from the formation of the compact to the death ofthe intestate, and of course the contract would be valid: and no allegiance to his Creator would require him to violate it; and it is impossible that the obligor can furnish a legal defence which exists only in his ovvn mind. The principles here established fully dispose of the defence presented. If we admit that a change of religious sentiment could exonerate the defendant from his contract, how is it to be shown ? It is a well established pfiH-ciple in legal proceedings, that a cause must be so pleaded that *231it be capable of trial, (3 Bl. Com. p. 308) that is, the defence must be such, as can be affirmatively shown to the jury by legal testimony. Suppose he had gone to the jury with his how could he have shown a change of religious sentiments ? He certainly could not furnish evidence for himself by his own decía- ■ J ... J . ■ rations, or by his own conduct; and such illegal testimony must have been excluded. The defendant’s counsel have compared this with a case where a man should execute a written contract, personally to attend the worship of a church holding the doctrine of universal salvation, under a large sum, as liquidated damages, for each delinquency, and ask if it should be enforced ? we answer, it could not, nor to hear St. Paul preach, had he been on earth, not being authorised by said act, nor any legal principles. The constitution has wisely placed all denominations, and all men, upon the same ground, as to religious principles ; and has secured to all the rights of conscience, as to religious worship ,to the erecting or supporting places of worship, or to the maintaining of any minister, and has treated them all as free agents, capable of acting, choosing, worshipping, and contracting for themselves. 'VYe have examined the authorities cited by the plaintiffs counsel, and find them applicable to the present case.
Charles Marsh, for plaintiffs,
Everett and Collamer, for defendant.
Judgment of the county court affirmed.